Citation Nr: 1424356	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his child



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1971.   

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A hearing before the undersigned Veterans Law Judge was held at the RO in December 2011.  The hearing transcript has been associated with the claims file.
 

FINDINGS OF FACT

1.  A claim of service connection for PTSD was most recently denied in a March 2003 Board decision.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection.

2.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for PTSD has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Service connection was previously denied for PTSD in a March 2003 decision.  The March 2003 decision is final based on the evidence then of record.  38 U.S.C.A. § 7104.  A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Service connection was previously denied, in part, because the evidence did not include a diagnosis of PTSD. 

Evidence received in conjunction with the application to reopen includes medical findings of PTSD.  See, e.g., July 2009 VA treatment record.  This evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of PTSD; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened. 

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the October 2009 rating decision and May 2010 statement of the case considered the claim on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

The Veteran contends that he has PTSD because of experiences in Vietnam.  The service personnel records document the Veteran's service included a tour in Vietnam.

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that, if (1) the Veteran's claimed stressor is related to his/her fear of hostile military or terrorist activity; (2) the Veteran response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the claimed stressor to the Veteran's symptoms; and (4) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, then the Veteran's lay statements alone may establish the occurrence of the claimed in-service stressor unless there is clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Id. Examples include actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket or mortar fire; grenade; small-arms fire, including suspected sniper fire; or an attack upon friendly military aircraft.  Id. 

The medical record includes conflicting findings as to whether the Veteran has PTSD:  VA treatment records reveal determinations that the Veteran does and does not meet the DSM-IV criteria for PTSD, and a 2010 VA examiner has determined that the Veteran does not meet the criteria for PTSD.  

Although the record includes diagnoses of PTSD, the diagnosing medical professionals did not relate the diagnosis to a specific confirmed stressor or otherwise provide an explanation as to how the Veteran met the criteria for PTSD.  As such, the Board finds the diagnoses have limited probative value.  Nieves-Rodriguez v. Shinseki, 22 Vet. App. 295, 304 (2008).  The Board acknowledges that a June 2011 VA treatment record notes that the Veteran "reported symptoms consistent with PTSD, including recurrent nightmares related to his combat field (Veteran states he has repeatedly had a dream where he is running in a field and has been shot in a back)."  Although this notation ties the symptoms to service in Vietnam, the record does not reveal an actual diagnosis of PTSD.  The Board finds a determination that the Veteran reports symptoms "consistent with" PTSD is not tantamount to an actual diagnosis of PTSD and is not probative evidence of PTSD.  In contrast, the Board finds the December 2010 VA examiner's determination that, although the Veteran's reported stressors are related to the fear of hostile military activity, the Veteran does not have PTSD is highly probative as the examiner provided a detailed explanation for why the criteria for PTSD were not met and the examiner is a trained psychologist with specialized medical experience and knowledge.  The Board finds the probative value of the December 2010 VA examiner's finding that the criteria for PTSD have not been met outweighs the probative value of the other findings of PTSD.  As such, the Board finds PTSD is not currently present and has not been present at any time during the period of the claim.

The preponderance of the probative evidence is against the claim; there is no doubt to be resolved, and service connection is not warranted

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the application to reopen, the decision above resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice for the underlying claim of service connection by letter dated in May 2009.  

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and this evidence has been adjudicated by the agency of original jurisdiction or the appellant has waived such adjudication.  The appellant has not reported any outstanding and available records that are relevant to the issue.  The Board acknowledges that the evidence indicates that the Veteran applied for and was denied Social Security Administration (SSA) disability benefits in 1995, and the records have not been associated with the claims files.  No prejudice results from the absence of any associated records, however because the record does not suggest that the records are relevant:  the Veteran has not alleged that the records are relevant, the application for benefits predates the current appellate period by more than 10 years so the records could not show a current disability, the records dated in 1995 and 1996, contemporaneous with the application for benefits, suggest that the application was related to orthopedic conditions (the records only reveal histories of occupational impairment due to orthopedic conditions), and the Veteran has only reported diagnosis and treatment of PTSD by VA and the VA treatment records are already of record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA afforded the appellant an examination to determine whether the Veteran has PTSD and obtained a probative opinion (i.e. an opinion supported by rationale).  The Veteran has reported that the examination was cursory, only lasting five minutes.  However, the examination record reveals the examiner's notation that the Veteran was interviewed for one hour.  Moreover, the record reports extensive histories from the Veteran, covering pre-, in-, and post- service, and review of the examination record indicates that all necessary testing was performed and all necessary findings reported.  Thus, the Board finds the examination was adequate.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The application to reopen the claim of service connection for PTSD is granted.

Service connection for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


